 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )     No. CV-18-03165-PHX-SPL
      Kevin Norris Mitchell,
 9                                              )
                                                )
                        Petitioner,             )    ORDER
10                                              )
      v.
11                                              )
                                                )
      David Shinn, et al.,                      )
12                                              )
13                      Respondents.            )
                                                )
14                                              )

15          The Court has before it, Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 (Doc. 1), the Answer from the Respondents (Doc. 12), and Petitioner’s
17   Reply. (Doc. 27) Additionally, the Court is in receipt of the Report and Recommendation
18   (Doc. 28), Petitioner’s Objections (Doc. 33), Amendment to Petitioner’s Objections (Doc.
19   34), Petitioner’s Motion to Correct Portions of Petitioner’s Objections (Doc. 35), and the
20   Response to the Objections. (Doc. 36)
21          In the instant Petition, the Petitioner is seeking relief on 9 grounds. (Doc. 1 at 6-19)
22   Additionally, Petitioner has requested an evidentiary hearing. (Doc. 1 at 10; Doc. 27 at 1)
23   This Court finds that the record is sufficiently developed. The matters can be resolved
24   without the assistance of an evidentiary hearing.
25          A district judge “may accept, reject, or modify, in whole or in part, the findings or
26   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
27   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
28   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
 1   specific written objections to the findings and recommendations in the R&R. See United
 2   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
 3   follows that the Court need not conduct any review of portions to which no specific
 4   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 5   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 6   economy). Further, a party is not entitled as of right to de novo review of evidence or
 7   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 8   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
 9   (9th Cir. 2000).
10          The Court has carefully undertaken an extensive review of the sufficiently
11   developed record. The Petitioner’s objections to the findings and recommendations have
12   also been thoroughly considered. After conducting a de novo review of the issues and
13   objections, to include the actual innocence consideration, the Court reaches the same
14   conclusions reached by Judge Willett. Having carefully reviewed the record, the Petitioner
15   failed to show that extraordinary circumstances or that newly discovered and reliable
16   evidence of actual innocence were the proximate cause of the untimely filing as previously
17   addressed in Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003). This Court finds the
18   Petitioner is not entitled to equitable tolling or habeas relief. The R&R will be adopted in
19   full. Accordingly,
20          IT IS ORDERED:
21          1.     That the Magistrate Judge’s Report and Recommendation (Doc. 28) is
22   accepted and adopted by the Court;
23          2.     That the Petitioner’s Objections (Doc. 33) are overruled;
24          3.     That the Petitioner’s Leave of Court For Amendment To Petitioner’s
25   Objections and Motion to Correct Portions of Petitioner’s Objections to the Report and
26   Recommendation (Docs. 34, 35) are granted;
27          4.     That the Petition for Writ of Habeas Corpus (Doc. 1) is denied and this action
28   is dismissed with prejudice;


                                                  2
 1             5.    That a Certificate of Appealability and leave to proceed in forma pauperis
 2   on appeal are denied because the dismissal of the Petition is justified by a plain procedural
 3   bar and reasonable jurists would not find the ruling debatable; and
 4             6.    That the Clerk of Court shall enter judgment according and terminate this
 5   action.
 6             Dated this 26th day of November 2019.
 7
 8                                                     Honorable Steven P. Logan
                                                       United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
